Citation Nr: 0306884	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  99-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from March until September 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a psychiatric disorder.  
Further development will be conducted on this issue on a de 
novo basis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  By an October 1973 decision, the RO denied the 
appellant's claim of entitlement to service connection for 
schizophrenia. The appellant did not appeal that decision. 

2.  The evidence received since the October 1973 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1973 RO determination that denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The additional evidence received since the RO's October 
1973 decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia have been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims and are not 
applicable to the current claim  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and correspondence from the RO, provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The RO 
attempted to obtain post service medical records from several 
VA Medical Center (VAMC) on during this appeal period and 
before; however no records were found.  Accordingly, the 
Board finds that for the purpose of reopening the claim the 
requirements under the VCAA have been met.  

Service connection is warranted for disability that was 
incurred during service, or for a preexisting injury that was 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002).  A 
veteran, who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service. Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2002).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).

The evidence of record at the time of the October 1973 RO 
determination is briefly summarized.  The April 1968 report 
of the examination conducted prior to induction does not show 
evidence of the claimed disability.   All pertinent systems 
were clinically evaluated as normal.  An August 1969 report 
of Medical Board Proceedings reflect that the veteran was 
found unfit for duty and discharge from military service was 
recommended.  The report notes that he began receiving 
psychiatric treatment beginning in May 1969.  The diagnoses 
were chronic severe schizophrenic reaction, undifferentiated 
type and premorbid personality and predisposition, existed 
prior to service.  

In October 1973 the RO denied service connection for 
schizophrenia.  At that time the RO determined that the 
schizophrenia existed prior to service and there was no 
evidence of in-service aggravation.  The appellant was 
informed of that denial and of his appellate rights.  He did 
not appeal that decision.  Accordingly, the October 1973 
decision is final.  38 U.S.C.A. § 7105.  However, the 
appellant may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The medical records received subsequent to the RO October 
1973 decision includes VA and private medical records for 
showing psychiatric treatment since 1976.  Also received was 
the veteran's VA Form 9 in which he indicated that he had no 
psychiatric problems prior to service and the he had an 
unremarkable childhood.

The Board finds that these treatment records show for the 
first time the post service status and severity of the 
veteran's psychiatric illness.  Also, his statement likewise 
provides new information concerning his mental condition when 
he entered active duty.  The Board concludes, therefore, that 
this evidence is new and material and the claim for service 
connection for schizophrenia is reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for schizophrenia 
is reopened, and to this extent only the appeal is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

